Case: 12-40190       Document: 00512316271         Page: 1     Date Filed: 07/22/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 22, 2013
                                     No. 12-40190
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

EUGENIO MARQUEZ-DELGADO,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:11-CR-1388-1


Before STEWART, Chief Judge, and KING and CLEMENT, Circuit Judges.
PER CURIAM:*
       Eugenio Marquez-Delgado (Marquez) appeals the sentence imposed by the
district court following his guilty plea conviction of being found in the United
States illegally. He challenges only the 16-level enhancement that he received
pursuant to U.S.S.G. § 2L1.2(b)(1)(A)(ii) because he had been previously
deported following his prior conviction for sexual assault of a child under Texas
Penal Code § 22.011(a)(2).



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-40190     Document: 00512316271       Page: 2   Date Filed: 07/22/2013

                                  No. 12-40190

      The district court’s characterization of a prior offense as a crime of violence
is a question of law that this court reviews de novo.             United States v.
Santiesteban-Hernandez, 469 F.3d 376, 378 (5th Cir. 2006). This court has
squarely rejected Marquez’s arguments that a conviction under § 22.011(a)(2) is
not a crime of violence because that statute criminalizes behavior that is broader
than the generic, contemporary definitions of sexual abuse of a minor and
statutory rape. United States v. Rodriguez, 711 F.3d 541, 562-63 & n.28 (5th
Cir. 2013) (en banc), petition for cert. filed (June 6, 2013) (No. 12-10695).
Accordingly, the judgment of the district court is AFFIRMED.




                                         2